Citation Nr: 1327504	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left hip replacement.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for abnormal blood test results, claimed as residual to anthrax vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from 1980 to 2003.  He had periods of active duty from May 1980 to August 1980, May 1995 to August 1995, May 1996 to September 1996, and April 1997 to September 1997.  He also had periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO denied service connection for left hip replacement, tinnitus, hearing loss, Meniere's disease, and abnormal blood test results.

In May 2013 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issues for service connection for left hip replacement, tinnitus, hearing loss, and Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a May 2013 hearing, prior to promulgation of a decision in the appeal for service connection for abnormal blood test results claimed as residual to anthrax vaccination, the Veteran communicated that he was withdrawing that appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal by the Veteran of a substantive appeal on the issue of service connection for abnormal blood test results claimed as residual to anthrax vaccination.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006 the Veteran filed claims for service connection and disability compensation for several disorders, including abnormal blood test results after undergoing vaccination for anthrax.  In the February 2008 rating decision the RO denied service connection for "residuals of bad blood test" [Sic].  The Veteran appealed that decision by filing a notice of disagreement, and, after the RO issued a statement of the case, filing a substantive appeal.  In the May 2013 videoconference hearing, the Veteran stated that he was withdrawing his appeal for service connection for abnormal blood test results.  A written transcript of the hearing is of record.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The Veteran's statement at the hearing satisfies the requirements for withdrawing the claim for service connection for abnormal blood test results claimed as residual to anthrax vaccination.  Thus, with respect to that claim, there is no remaining error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and the appeal of that claim is dismissed.


ORDER

The appeal for service connection for abnormal blood test results, claimed as residual to anthrax vaccination, is dismissed.


REMAND

The Veteran has reported that he had Perthes disease of the left hip when he was seven years old.  He states that after treatment for the disease he had unequal leg lengths, but that his left hip was not symptomatic when he entered Army Reserve service.  He contends that disability of his left hip was aggravated during his service, including periods of active service.  In particular, he reports that during a period of active duty for training in 2000, he sustained injury to his left hip.  He asserts that aggravation in service, including the 2000 injury, led to the need for left hip replacement surgery, which he underwent in 2001.

A left hip injury in June 2000 during active duty for training is documented in a military medical report.  The claims file does not contain medical findings or analysis regarding the likelihood that left hip abnormality residual to Perthes disease before service was aggravated by an injury during active duty for training.  The Board will remand the issue for a VA medical examination with file review and opinion regarding the likely history and development of the current left hip disability.

The Veteran reports, and a service record indicates, that during active service in August 1996 he experienced popping in the ears, ringing in the ears, and dizziness, followed by intermittent ringing in the ears and dizziness.  The Veteran contends that from that time he has had intermittent tinnitus and dizziness and ongoing and progressive hearing impairment.  He states that clinicians have found hearing loss and have diagnosed Meniere's disease.  In March 2010 a private physician provided an opinion that the 1996 episode probably marked the onset of the Veteran's Meniere's disease with vertigo, hearing loss, and tinnitus.  The Veteran has not had a VA medical examination to address his claims for service connection for tinnitus, hearing loss, and Meniere's disease.  The Board will remand those claims for a VA examination with file review and opinion addressing etiology of the current conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination by a physician to address the likely history and development of current left hip disability.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.

Inform the examiner that the Veteran had Perthes disease affecting the left hip during childhood.  He has reported having unequal leg lengths afterward and having some residual left hip pain.  He had a left hip injury during active duty for training in June 2000.  He underwent left hip replacement surgery in 2001.

Ask the examiner to provide opinion addressing the following question:  Is it at least as likely as not (at least a 50 percent likelihood) that during the Veteran's periods of active service and active duty for training, including the June 2000 period which included a left hip injury, disability of his left hip was aggravated, that is, worsened beyond the natural progress of the pre-existing disorder?  Ask the examiner to explain the reasoning leading to the conclusion.

2.  Schedule the Veteran for a VA ear, nose, and throat (ENT/otolaryngology) examination by a physician to address the likely etiology of current tinnitus, hearing loss, and Meniere's disease.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.

Inform the examiner that during active service in 1996 the Veteran had an episode of popping in the ears, ringing in the ears, and dizziness.  Since that episode the Veteran has reported intermittent tinnitus and dizziness.  Clinicians have found hearing loss and have diagnosed Meniere's disease.

Ask the examiner to provide opinions regarding each of the current disorders tinnitus, hearing loss, and Meniere's disease, as to whether it is at least as likely as not (at least a 50 percent likelihood) the current disorder became manifest during active service, or is otherwise causally related to events during a period of active service.  Ask the examiner to explain the reasoning leading to the conclusions.

3.  Thereafter review the expanded record and reconsider the remanded claims.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


